department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-3075-99 uilc memorandum for district_counsel from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend year year day day day day day day day issue may the service reverse a timely but erroneous abatement of an assessment after the statute of limitation for assessment has expired conclusion whenever an abatement is issued because of a clerical_error or mistake of fact the assessment can be reinstated at least so long as this does not prejudice the taxpayer under the facts of the present case however there was no clerical_error or mistake of fact that would allow for reinstatement of the assessment tl-n-3075-99 facts the taxpayers filed their year tax_return on day and paid the tax_liability reported on their return the year tax_return was assigned to a revenue_agent for audit on day the revenue_agent issued the audit report on day determining additional tax the taxpayers’ authorized representative agreed and signed the audit report on day the service assessed the additional tax and interest the taxpayers filed an amended year return in april year showing that the tax they owed was less than that reported on their original return the same revenue_agent was assigned to audit the amended_return the revenue_agent reduced the tax_liability based on her audit but not for the full amount claimed by the taxpayers on day the taxpayers signed form_3363 acceptance of proposed disallowance of claim_for_refund_or_credit form_2297 waiver of statutory notification of claim disallowance and form_4549 report of income_tax examination changes while their amended_return was being processed by the service on day petitioners filed a second copy of their amended_return with the service_center not realizing that a copy of that same amended_return was under audit the service_center erroneously made a posting abatement of prior tax_assessment to the taxpayers’ account on day as a result a portion of their tax and interest was abated the taxpayers received no refund because they had not paid the additional tax determined during the first audit instead the abatement merely reduced the taxpayers’ liability when asked the circumstances under which she made the abatement the service employee who adjusted the taxpayers’ account_stated as follows i was new to working the 1040x program i had to send the 1040x back to the taxpayer for spouse’s signature when it came back i must have overlooked the prior adjustment and worked the amended as filed law and analysis generally when an assessment is abated it is thereby canceled and cannot be resurrected if the service later decides that its decision was incorrect 311_fsupp_1184 s d n y instead the service must make a new assessment a few cases however recognize limited circumstances in which an abated assessment may be reinstated even when the statute_of_limitations precludes a new assessment in re 99_f3d_740 5th cir crompton-richmond co v united_states supra colburn v commissioner tcmemo_1995_588 citing crompton-richmond favorably tl-n-3075-99 crompton-richmond in crompton-richmond the court set forth the following rule a distinction must be drawn between a substantive reconsideration of the taxpayer’s liability by the irs and a clerical_error committed by the irs that has the same effect whenever an abatement is issued because of a mistake of fact or bookkeeping error the assessment can be reinstated at least so long as this does not prejudice the taxpayer moreover the internal_revenue_manual references this case as authority to reverse an abatement irm see also irm the particular error in crompton-richmond involved a penalty that was assessed against more than one responsible_person when one of the responsible persons paid the penalty and the limitations_period to file a refund_suit elapsed the district_director believed the penalty had been satisfied and was not subject_to refund he therefore requested that the service_center abate the assessment against the other responsible persons the district_director was unaware however that the person who paid the penalty had filed a timely refund_suit that was still pending thus the director’s request was based on a mistake of fact moreover in granting the director’s request the service_center was operating under the same mistake of fact accordingly applying the above-quoted rule the court found the assessment could be reinstated in further explaining why the abated assessment could be reinstated the court contrasted abatements based on clerical errors or mistakes of fact with abatements made only after review of assessments upon the merits and after re-evaluation of the taxpayer’s liability in this latter situation the commissioner is understandably precluded from canceling an abatement and reinstating an assessment merely because upon further consideration he has decided to change his position crompton-richmond f_supp pincite under the facts presented the service abated an assessment upon consideration of the taxpayers’ amended_return on which the taxpayers claimed a decreased tax_liability we believe that consideration of an amended_return necessarily requires a re-evaluation of a taxpayer’s liability on the merits no matter how perfunctory or unsophisticated that re-evaluation may be as such the abatement made in the present case was not the result of a clerical_error tl-n-3075-99 it may be true that the service employee who abated the assessment overlooked the fact that the taxpayers’ amended_return was under audit and that had she known of the audit she would have forwarded the amended_return to examination as directed by irm these circumstances however do not alter the fact that the determination to abate the assessment was made on the merits moreover we note that the circumstances presented in the present case are the very circumstances that the crompton-richmond court distinguished from the abatement at issue there the court stated that the abatement was not in response to any protest by the taxpayer and was not made after reconsideration of his liability in the present case the abatement was in response to the taxpayers’ protest and was made after reconsideration of their liability accordingly crompton-richmond does not provide authority for the conclusion that the assessment abated in the present case may be reinstated in re bugge the fifth circuit has adopted a different analysis than the court in crompton- richmond in in re 99_f3d_740 5th cir the service intended to abate an apparent duplicate assessment and inadvertently abated the taxpayer’s entire tax_liability in considering whether the service could rely on the assessment that was erroneously abated the court rejected the analysis in crompton-richmond and held on the particular facts before it that no effective tax abatement under the statutory authority of sec_6404 ever occurred id pincite the court reasoned that although the request to abate a duplicate assessment was within the service’s authority under sec_6404 to abate an assessment that is excessive in amount the elimination of the taxpayer’s entire liability was an unintended abatement lacking any authorization the present case does not involve the same kind of error the abatement by the service_center was the intended result of the service center’s evaluation of the taxpayers’ amended_return although the irm directed the service_center to forward the amended_return to examination because the taxpayers were under audit the irm is merely directory not mandatory no provision of law prohibited the service_center from making a determination based on the amended_return that the assessed tax was excessive in amount accordingly the analysis in bugge would not support reversing the abatement made in the present case case development hazards and other considerations in addition to the inapplicability of bugge to the present case we note that to follow the ruling in bugge would involve the adoption of a vague standard regarding what sorts of abatements would be considered unauthorized as such it would be difficult for the service to apply as a general_rule moreover the reasoning of tl-n-3075-99 bugge has not been adopted by any other circuit much less the circuit where the taxpayer resides therefore we believe it inadvisable to reinstate the assessment based on the authority of bugge if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel fielld service laise g dusenberry assistant to the branch chief procedural branch by
